t c summary opinion united_states tax_court signature impressions inc petitioner v commissioner of internal revenue respondent docket no 14885-07s filed date glenn scott kiker an officer for petitioner jennifer k martwick for respondent ruwe judge this case was brought pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule background petitioner’s principal_place_of_business at the time of filing of the petition was located in acworth georgia this collection proceeding involves petitioner’s unpaid employment_tax liabilities for the quarterly tax periods ended date date date and date petitioner filed form_941 employer’s quarterly federal tax_return and reported employment_tax liabilities for each of the periods in question petitioner has not paid these liabilities on or about date respondent sent to petitioner a letter final notice notice_of_intent_to_levy and notice of your right to a hearing the letter informed petitioner that the amounts owed through date including penalties and interest totaled dollar_figure for tax period ended date dollar_figure for tax period ended date dollar_figure for tax period ended date and dollar_figure for tax period ended date petitioner through its authorized representative responded by timely submitting form request for a collection_due_process or equivalent_hearing cdp on form petitioner’s authorized representative indicated that an installment_agreement was the proposed collection alternative and stated we have just been hired to handle this case and have not had time to complete a financial statement we will propose an installment_agreement after doing so after receipt of petitioner’s form respondent’s settlement officer sent to petitioner with a copy to its authorized representative a letter dated date scheduling a telephone conference call for date pincite p m a face-to-face meeting was also offered the letter advised petitioner to call respondent’s settlement office within days from the date of the letter if the scheduled time for the conference call was not convenient this letter also advised petitioner that it had to complete and submit form 433-b collection information statement for businesses within days in order for respondent to consider collection alternatives such as an installment_agreement or an offer-in-compromise neither petitioner nor its authorized representative called respondent’s settlement officer on the scheduled date nor did they timely indicate that the date and or time was inconvenient on date respondent’s settlement officer sent to petitioner with a copy to petitioner’s authorized representative a followup letter indicating that respondent had not received the information requested in the date letter in the date letter respondent’s settlement officer advised petitioner that respondent would make a determination regarding the proposed levy if petitioner did not provide the requested information within days of the letter on date petitioner’s authorized representative responded to the date letter by leaving a message for respondent’s settlement officer indicating that he had never received the date letter and that he had just received the date letter petitioner’s authorized representative promised to call respondent’s settlement officer but failed to do so neither petitioner nor its authorized representative provided any financial information to the settlement officer on date respondent issued to petitioner with a copy to petitioner’s authorized representative a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy action against petitioner petitioner timely filed a petition with this court challenging the notice_of_determination the petition was signed by glenn scott kiker the registered agent and chief_executive_officer of signature impressions inc and stated the relief requested and reasons therefor as a financial statement is in the process of being prepared and an installment_agreement will be proposed unfortunate circumstances resulted in the power_of_attorney and the taxpayer not communicating and missing the appointments set by the settlement officer on or about date counsel for respondent asked his appeals_office to give mr kiker another opportunity for a conference with respondent’s settlement officer since the settlement officer’s case activity notes indicated that petitioner had not received the date letter on date respondent’s settlement officer called mr kiker during the course of the call mr kiker indicated that petitioner was no longer generating income mr kiker did not offer any collection alternatives or provide any financial information finally mr kiker indicated that petitioner was no longer interested in an appeal or in going to tax_court but wanted a few days to consider it further on date mr kiker called respondent’s settlement officer and left a voice mail message indicating that he wanted to leave the docketed_case open at no time prior to or during the pendency of this proceeding has petitioner proposed any collection alternatives or submitted the requested financial information to respondent on date approximately weeks after the conference call with mr kiker respondent issued to petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or informing petitioner that the proposed levy was sustained on date respondent filed with the court a motion for summary_judgment asserting that no genuine issue of material fact remains for trial by orders dated april and date the court directed petitioner to file a written response to respondent’s motion for summary_judgment no response has been received by or on behalf of petitioner discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see also 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are read in a manner most favorable to the party opposing summary_judgment 85_tc_812 citing 79_tc_340 and 78_tc_412 naftel v commissioner supra pincite when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the motion however must be granted if the court is satisfied that no real factual controversy is present so that the remedy can serve ‘its salutary purpose in avoiding a useless expensive and time consuming trial where there is no genuine material fact issue to be tried ’ 87_tc_214 quoting 523_f2d_340 8th cir sec_6330 provides sec_6330 notice and opportunity for hearing before levy a requirement of notice before levy -- in general --no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made if a person makes a valid request for a hearing a hearing shall be held before an impartial officer_or_employee of the irs office of appeals sec_6330 in general a person may raise at the hearing any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 congress granted this court jurisdiction to review the determination made by the appeals_office in connection with a cdp hearing sec_6330 as previously indicated petitioner has failed to respond to respondent’s motion for summary_judgment where as here the validity of the unpaid employment_tax liabilities is not properly placed at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 because petitioner failed to respond to respondent’s motion for summary_judgment we review the motion and supporting affidavit and exhibits to decide whether to grant the motion see shere v commissioner tcmemo_2008_8 this court’s rules require petitioner to specify the facts upon which it relies for relief see rule b the only relief sought in the petition is an installment_agreement the previously stated undisputed facts establish that petitioner was given multiple opportunities to participate in a cdp hearing when respondent’s settlement officer contacted petitioner’s representative to offer him a cdp hearing to raise any relevant issues mr kiker did not request any collection alternatives on behalf of petitioner on the basis of our examination of the entire record before us we find that respondent did not abuse his discretion and we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
